DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, “or effectively curved” in line 6 is not understood – how can something be “effectively” curved?  Additionally, how can a radius of curvature be described as “an effective radius of curvature” as recited in line 9?  Can a surface made of differing arcs be “effectively” curved?  Can a surface made of a series of linear segments be “effectively” curved?  How many segments over a given length is required for something to be effectively curved?  How would one define a “radius” of such an “effectively curved” surface?  Would the “radius” extend from some sort of central point to apexes of adjacent ones of the segments.  Would the “radius” extend from some sort of central point to midpoints of segments? etc.  Where is this clearly described in the specification text?  Similarly, the phrases “or the effective radius of curvature” in claim 2; “and effective curvature” in claim 5; “or the effective radius of curvature” in .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “or effectively curved” in line 6 and “an effective radius of curvature” in line 9 are not understood for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, “a curved…transition (“the floor-to-front-wall-transition”) in line 6 is generally awkward and not understood.  Note similar unclear phrasing appears in line 2 of claim 14 and line 2 of claim 18 - i.e. “a curved…transition (“a floor-to-side-wall-transition”)”.  Additionally, similar unclear phrasing appears in line 2 of claim 19 and line 2 of claim 20 - i.e. “a curved…transition (“the side-wall--to-front-wall-transition”)”. Finally, similar unclear phrasing appears in line 2 of claim 19 and line 2 of claim 20 - i.e. “a curved…transition (“the side-wall--to-front-wall-transition”)”.
In view of the above, “the floor-to-front-wall transition” in each of claims 1, 2, 3, 4 (2 places), 5, 6, 7, 8, 9, 11 (2 places), 12, and 21 lacks clear antecedent support. Additionally in view of the above, “the floor-to-side-wall transition” in each of claims 15, 16, 17, and 21  and “the side-wall-to-front-wall transition” in claim 21 lack clear antecedent support. 

With additional regard to claim 5, “across floor-to-front-wall-transition” in the last line is generally awkward and not understood.  The referenced transition appears to be a double inclusion of the similarly named transition introduced previously in the base claim.
With additional regard to claim 6, “all of the floor-to-front-wall-transition” is generally awkward and not understood.
With additional regard to claim 9, the claim is generally awkward and confusing.  Additionally, “the opposite edge” and “the portion which transitions into and/or joins with the floor surface” lack clear antecedent basis.
Claim 10, “the direction…front wall portion” lacks clear antecedent basis as a floor surface is not limited to a single extending direction.
With additional regard to claim 12, “the at least one separate front wall surfaces” is generally awkward and lacks clear antecedent basis.
With additional regard to claim 17, the claim is generally awkward and confusing.  Additionally, “the opposite edge” and “the portion which transitions into and/or joins with the floor surface” lack clear antecedent basis.
With additional regard to claim 21, “the junction” in line 2 lacks clear antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. ‘925.
Hyde teaches a truck body (200) which is mounted to a truck for pivoting between a lowered travel orientation and a raised dumping orientation and includes a floor surface (226, 230+) and a curved floor to front wall transition (including element 220) between the floor surface and a surface forming a front wall portion (including the dump body vertical front wall portion shown in figure 2A which extends above the top edge of element 220) of a material carrying region of the body.  A radius of curvature of at least a portion of the floor to front wall transition is two meters or greater – see paragraph 0045 etc.
Claims 2, 7, 8, 11, and 12, the device is configured as broadly claimed.
Claim 3, Hyde teaches that the wall portion 220 can have a constant curvature laterally across the bed of the device and is configured as broadly claimed and as best understood.
Claim 4, Hyde additionally teaches that the wall portion 220 can have a changing curvature across the bed of the device and is configured as broadly claimed and as best understood.
Claims 5 and 6, Hyde teaches that the shape of the wall portion 220 can be uniform and is configured as broadly claimed and as best understood.
Claim 9, the device is configured as broadly claimed and as best understood.
Claim 10, see canopy 208.

Claims 14-16 and 18, see element 234+.  The device is configured as broadly claimed and as best understood.
Claim 17, the device is configured as broadly claimed and as best understood.
Claims 19 and 20, see element 232+.  The device is configured as broadly claimed and as best understood.
Claim 21, see element 236+.  The device is configured as broadly claimed and as best understood.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McWilliams, Natarajan et al. and Larsson et al. are cited as additional examples of dump box shapes known in the art.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616